        Case 3:20-cv-00168-PSH Document 15 Filed 01/13/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION


KATRINA WILSON                                                            PLAINTIFF


VS.                        CASE NO. 3:20CV00168 PSH


ANDREW SAUL, Commissioner,
    Social Security Administration                                     DEFENDANT




                                       ORDER


      Plaintiff Katrina Wilson’s unopposed motion for additional time (docket entry

no. 14) in which to file her brief is granted, and she is directed to submit her brief on

or before February15, 2021.

      IT IS SO ORDERED this 13th day of January, 2021.



                                  ____________________________________
                                  UNITED STATES MAGISTRATE JUDGE
